DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph (US20100006467A1) and further in view of Karll (US20190382170A1).

Regarding claim 1, Joseph teaches receptacle capable of holding food or beverages comprising a container (fig.1 shows container assembly 100 with a container) and a lid designed to seal the container (fig.1 lid 105), a bottom of the container having protuberances extending towards the outside (fig.2 shows base structures 125), the lid having recesses opening towards the outside, each protuberance fitting at least partially in each recess (fig and 2 show the lid structures 120 and base structures 125 that can be fitted together), 
in that each protuberance is located respectively to the right of a corresponding recess when the lid seals the container (fig.1 shows the base structures is located respectively right of the lid structure 120). Joseph does not teach wherein the lid is designed to be hermetically sealed. 
Karll does teach wherein the lid is designed to be hermetically sealed (fig.. 1 shows 02 lid with container 01 that can be hermetically sealed). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid disclosed by Joseph by adding the teaching of lid being hermetically sealed as disclosed by Karll in order to create an air tight fit between container and lid.
Furthermore, Joseph discloses the claimed invention except for the number of protuberances is less than the number of recesses. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have less protuberance than recess or more recess than protuberances in order to fit different configurations of containers on different lids since such a modification would amount to a mere duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 2, the references as applied to claim 1 above discloses all the limitations substantially claimed. Joseph as modified in claim 1 further teaches characterised in that each protuberance can fit into each recess (fig.1 and 2 base structure 125 can fit into lid structures 120 as seen in fig.7).

Regarding claim 3, the references as applied to claim 1 above discloses all the limitations substantially claimed. Joseph as modified in claim 1 further teaches characterised in that at least one of the protuberances and at least one of the recesses are cylindrical, conical or tapered, or parallelepipedal (fig.2 shows the base structure 125 is cylindrical).

Regarding claim 4, the references as applied to claim 1 above discloses all the limitations substantially claimed. Joseph as modified in claim 1 further teaches characterised in that the protuberances all have the same shape and the same dimensions and in that the recesses all have the same shape and the same dimensions (fig.1 and 2 show the base structures 125 and lid structures 120 are the same dimensions and same shape).
Regarding claim 5, the references as applied to claim 1 above discloses all the limitations substantially claimed. Joseph as modified in claim 1 further teaches characterised in that the number of protuberances is less than or equal to 4, preferably equal to 4 (Fig.2 base structures 125 “Further, any number of lid structures 120 and/or base structures 125 may be used to secure a first storage container assembly to a second storage container assembly.”-0039, Joseph).

Regarding claim 6, the references as applied to claim 1 above discloses all the limitations substantially claimed. Joseph as modified in claim 1 further teaches characterised in that apart from the protuberances and recesses, an upper side of the lid is mainly flat and a lower side of the bottom of the container is mainly flat (fig.1 and 2 show the bottom of the container and lid are mainly flat).

Regarding claim 7, the references as applied to claim 1 above discloses all the limitations substantially claimed. Joseph as modified in claim 1 further teaches characterised in that, in an XY orthonormal reference, the distances along X and along Y between the centre distances of any two adjacent recesses are all identical (fig.1 shows where X and Y refences have equal distance between lid structures 120).

Regarding claim 8, the references as applied to claim 1 above discloses all the limitations substantially claimed. Joseph as modified in claim 1 does not teach characterised in that the lid of the receptacle has an overall surface between 1000 mm2 and 60,000 mm2, preferably between 3000 mm2 and 45,000 mm2. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface of container of Joseph to be between 3000 mm2 and 45,000 mm2 in order to store the desired volume in the receptacle. To modify the size of receptacle size into the claimed volume would entail a mere change in size of the components and yield only predictable results.    A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 9, the references as applied to claim 1 above discloses all the limitations substantially claimed. Joseph as modified in claim 1 further teaches characterised in that the container is made of plastic, glass or organic material (“For example, the described exemplary embodiments focused on an implementation made of a plastic such as high-density polyethylene”-0064, Joseph).

Regarding claim 10, Joseph teaches  kit comprising at least a first receptacle according to claim 1, and a second receptacle according to claim 1 (fig.7-8 show that different sizes of the container as shown in fig.1-2 can be utilized when stacking ), characterised in that, in an XY orthonormal reference, the distances along X and along Y between the centre distances of any two adjacent recesses of the first receptacle and the distances along X and along Y between the centre distances of any two adjacent recesses of the second receptacle are all identical (fig.7-8 show multiple containers being stacked and the distance between the recess of the first container and the second container would have to be equal in order for the container to be stacked as showing in fig.7-8 see annotated fig.8 below).
Annotated fig.8 of Joseph 

    PNG
    media_image1.png
    782
    837
    media_image1.png
    Greyscale


Regarding claim 11, the references as applied to claim 10 above discloses all the limitations substantially claimed. Joseph as modified in claim 10 further teaches characterised in that the volume of a wrapping of the first receptacle is an integer multiple of the volume of a wrapping of the second receptacle (annotated fig.8 above shows the volume of the first container is integer volume of the second container).

Regarding claim 12, the references as applied to claim 11 above discloses all the limitations substantially claimed. Joseph as modified in claim 11 further teaches characterised in that the said integer multiple is a non-zero and integer power of 2, preferably 2 or 4 or 8 (annotated fig.8 above show the container 1 and 2 where container 2 multiple integer would of power of 2 to match the volume of container 1).

Regarding claim 13, the references as applied to claim 10 above discloses all the limitations substantially claimed. Joseph as modified in claim 10 further teaches characterised in that the height of a wrapping of the first receptacle is an integer multiple of the height of a wrapping of the second receptacle (annotated fig.8 above shows the height of first and second container and since 1st and 2nd container can be any shape and size the height can be any multiple of integer. "In alternative embodiments, any other number and/or size of storage container assemblies can be used to form an integrated storage unit.”-0052, Joseph).

Regarding claim 14, the references as applied to claim 13 above discloses all the limitations substantially claimed. Joseph as modified in claim 13 further teaches characterised in that the said integer multiple is a non-zero and integer power of 2, preferably 2, 4 or 8. (annotated fig.8 above shows the height of first and second container and since 1st and 2nd container can be any shape and size the height can be any multiple of integer such as 2. "In alternative embodiments, any other number and/or size of storage container assemblies can be used to form an integrated storage unit.”-0052, Joseph).

Regarding claim 15, the references as applied to claim 1 above discloses all the limitations substantially claimed. Joseph as modified in claim 1 further teaches, in which the terms "protuberances" and "recesses" are interchanged (fig.1 and 2 the base structures 125 and lid structures 120 can be interchanged).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        
/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735